


Exhibit 10






PARTNERSHIP INTEREST PURCHASE AGREEMENT




THIS PARTNERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”) dated as of December
17, 2012 (“Effective Date”) is made and entered into by and between CSAT, L.P.,
a Delaware limited partnership (“Seller”), and WOODLAND SHOPPING CENTER LIMITED
PARTNERSHIP, a Delaware limited partnership (“Buyer”), with reference to the
following recitals:
RECITALS
A.    Seller owns a 49.65% limited partnership interest and a .25% general
partnership interest in Tampa Westshore Associates Limited Partnership, a
Delaware limited partnership (the “Partnership”), which owns a retail shopping
center named International Plaza located at 2223 N. West Shore Blvd., Tampa,
Florida, together with all improvements located thereon (collectively, the
“Property”).


B.    International Plaza Holding Company, LLC, a Delaware limited liability
company (“IP Holding”) owns the remaining 50.1% partnership interest in the
Partnership. IP Holding and Seller are the only partners of the Partnership
pursuant to that certain Amended and Restated Agreement of Limited Partnership
of Tampa Westshore Associates Limited Partnership, dated September 17, 1998, as
amended by First Amendment dated November 22, 1999, and by Second Amendment
dated December 23, 2001, and by Third Amendment dated January 8, 2008, and by
Fourth Amendment dated December 28, 2010, and by Fifth Amendment dated November
4, 2011 (as amended, the “Partnership Agreement”).
C.    Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of Seller's Partnership Interest (defined below) in the Partnership,
on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
1.    PURCHASE AND SALE OF THE SELLER INTEREST.
1.1    Sale and Purchase. At the Closing Date (defined in Section 3.1 below),
Buyer shall purchase from Seller, and Seller shall sell, transfer, assign, and
deliver to Buyer, all of Seller's .25% general partnership and 49.65% limited
partnership interests in the Partnership (collectively, the “Seller Interest”),
for an aggregate purchase price of Two Hundred Seventy-Five Million and 00/100
Dollars ($275,000,000.00) (the “Purchase Price”), subject to the terms and
conditions of this Agreement and on the basis of the representations,
warranties, covenants and agreements contained herein. In addition to the
Purchase Price, if Buyer transfers all or any portion of the Seller Interest
and/or if IP Holdings transfers all or any portion of its 50.1% partnership
interest in the Partnership to an unrelated third party (“Subsequent Closing”)
at any time within the eighteen (18) month period following the Closing Date,
then within twenty (20) days after the closing date of such Subsequent Closing,
Buyer shall pay Seller an additional amount determined by Buyer in its sole and
absolute discretion (“Additional Consideration”); provided, however, that in no
event shall the Additional Consideration be less than Seven Million Five Hundred
Thousand and 00/100 Dollars ($7,500,000.00), nor more than Twelve Million Five
Hundred Thousand and 00/100 Dollars ($12,500,000.00).
1.2    Payment of Purchase Price. The Purchase Price, less any adjustments
required herein, shall be paid in cash on the Closing Date by wire transfer of
immediately available funds to Seller's designated bank account.
1.3    Deposit. Within three (3) business days after the Effective Date, Buyer
shall deliver to Commonwealth Land Title Insurance Company / Lawyers Title, 1050
Wilshire Drive, Suite 310, Troy, Michigan 48084 (Attn: Maxine J. Lievois)
(“Escrow Agent”) the sum of Ten Million and 00/100 Dollars ($10,000,000.00) as a
non-refundable earnest money deposit (“Deposit”); provided, however, that the
Deposit shall be returned to Buyer if the




--------------------------------------------------------------------------------




Seller defaults hereunder or if the conditions to Closing set forth in Sections
2.1.1, 2.1.3, 2.1.4, 2.1.5 and/or 2.1.6 have not been satisfied or waived in
writing on or before Closing (defined in Section 3.1). The Deposit shall be paid
to Seller and credited against the Purchase Price due at Closing.
1.4    Admission as Partner of Partnership. Buyer and Seller hereby agree that
at Closing, Buyer shall be admitted to the Partnership as a Partner (as defined
in the Partnership Agreement) with respect to the Seller Interest for all
purposes, and simultaneously with such admission, Seller shall have withdrawn as
a Partner of the Partnership for all purposes. International Plaza Holding
Company LLC agrees to execute this Agreement for the limited purpose of
acknowledging its consent to the sale and transfer of the Partnership's Interest
from Seller to Buyer, and the admission of Buyer as a Partner in the place and
stead of Seller.
1.5    Lender Approval. Buyer and Seller each acknowledge that before Closing,
certain approvals, opinion letters, and other matters may need to be obtained or
consented to (the “Lender Approval”) in connection with a loan (“Loan”) made by
Metropolitan Life Insurance Company (“Lender') to the Partnership, as borrower,
as evidenced by that certain Amended, Restated and Renewal Promissory Note,
dated November 4, 2011, between the Partnership, as Borrower, and the Lender, as
Holder, and secured by, among other things, that certain Amended and Restated
Mortgage, Security Agreement and Fixture Filing, dated November 4, 2011, between
the Partnership, as Mortgagor, and the Lender, as Mortgagee (the “Mortgage”),
including without limitation, certain transfer requirements set forth in Article
X of the Mortgage. Buyer shall use commercially reasonably efforts to secure any
Lender Approval which may be required under the Loan Agreement, and Seller shall
cooperate with Buyer to secure all such approvals, including, without
limitation, promptly executing and delivering all documents and materials
reasonably requested by the Lender. In the event that the Buyer fails to obtain
the Lender Approval on or before December 27, 2012, Buyer and Seller agree that
the Closing will not occur.
1.6    Release.
1.6.1    Buyer specifically acknowledges and agrees that, except with respect to
Seller's covenants, representations, warranties and obligations set forth in
this Agreement (including, without limitation, Seller's covenants and
obligations in Sections 1.6.3 and 7.1, and the Secured Indemnity Agreement
(defined below)), Buyer, on behalf of itself and all of its managers, partners,
officers, directors, employees, representatives and affiliated entities
(collectively, the “Buyer Releasors”) hereby waives, releases and discharges any
claim, liability, or damages of any kind (collectively, the “Claims”) which
Buyer Releasors have, might have had or may have against Seller and all of
Seller's managers, advisors, partners, shareholders, officers, directors,
employees, representatives and affiliated entities with respect to (i) the
Disclaimed Matters (defined in Section 6.1), and (ii) Claims involving Seller,
the Partnership, International Plaza or the Property arising before or after the
Closing Date.
1.6.2    Seller specifically acknowledges and agrees that, except with respect
to Buyer's covenants, representations, warranties and obligations set forth in
this Agreement, Seller, on behalf of itself and all of its managers, partners,
officers, directors, employees, representatives and affiliated entities
(collectively, the “Seller Releasors”) hereby waives, releases and discharges
any claim, liability, or damages of any kind which Seller Releasors have, might
have had or may have against the Partnership, International Plaza Holding
Company, LLC, International Plaza, Buyer and all of their respective managers,
advisors, partners, shareholders officers, directors, employees, representatives
and affiliated entities with respect to Claims involving Buyer, the Partnership,
International Plaza Holding Company, LLC, International Plaza or the Property
arising before the Closing Date.
1.6.3    Notwithstanding anything to the contrary contained herein, Seller
acknowledges, confirms and covenants that Seller shall retain complete
responsibility and liability for, and shall satisfy, any and all claims,
actions, proceedings, damages, liabilities, obligations, fines, penalties,
interest, costs and expenses, including, without limitation, attorneys' fees,
regardless of whether made before or after Closing, relating to or arising out
of any claim by any party relating to the Seller Interest or the consideration
paid from Buyer to Seller pursuant to the terms hereof (collectively, the
“Retained Seller Liabilities”), and in no event shall Buyer, any direct or
indirect owner of Buyer, any affiliate or subsidiary of the foregoing, or any of
their respective partners, members, shareholders, managers, advisors, officers,
directors, employees or representatives (collectively, the “Indemnified
Parties”) have any liability or obligations in any respect relating thereto.
Seller hereby covenants and agrees that it shall indemnify, defend and




--------------------------------------------------------------------------------




hold harmless the Indemnified Parties from and against any and all Retained
Seller Liabilities, and the Indemnified Parties shall fully cooperate with
Seller's counsel in Seller's defense of same. The Indemnified Parties shall have
the right to designate legal counsel (subject to the approval of Seller, which
approval shall not be unreasonably withheld, conditioned or delayed),
consultants and experts to defend any such claim relating to Retained Seller
Liabilities and any litigation resulting therefrom, and Seller shall fully
cooperate with the Indemnified Parties' counsel in connection therewith. As
further security for the obligations of Indemnitors under this Section 1.6.3,
Seller shall, prior to Closing, deliver to Buyer a Secured Indemnity Agreement
to secure the timely performance and payment of Seller's post-Closing covenants
and obligations under this Agreement, including, without limitation, Sections
1.6.3 and 7.1, having terms, conditions and provisions, including, without
limitation, the obligation of Seller to post a letter of credit as collateral,
all of which shall be acceptable to Buyer in its sole discretion (collectively,
the “Secured Indemnity Agreement”). The Indemnified Parties are third party
beneficiaries of, and may directly enforce, Seller's obligations under this
Section 1.6.3 and the Secured Indemnity Agreement. This Section 1.6.3 shall
survive Closing indefinitely.
2.    CONDITIONS TO CLOSING.
2.1    The following conditions to Closing (“Buyer's Conditions”) must be
satisfied or waived in writing in Buyer's reasonable discretion on or before the
Closing Date:
2.1.1    Seller shall sell, transfer, assign, and deliver the Seller Interest at
Closing to Buyer free and clear of any Encumbrance. For purposes of this
Agreement, the term “Encumbrance” means any lien, mortgage, security interest,
pledge, charge, encumbrance, lawsuit, proceeding, arbitration or any restriction
on transfer, right of first refusal, right of first offer, put right, redemption
right, option, warrant, voting agreement, conditional sale or other title
retention device or arrangement for the purpose of the payment of any
indebtedness or otherwise.
2.1.2    The Lender Approval shall have been obtained.
2.1.3    Seller shall have delivered to Buyer a certificate of non-foreign
status in the form provided in Treasury Regulations Section 1.1445-2(b)
certifying that Seller is a not a foreign person within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended.
2.1.4    All of Seller's representations and warranties shall be true and
correct at Closing.
2.1.5    Seller shall deliver to the Escrow Agent certified copies of Seller's
organizational documents, a current certificate of good standing of Seller,
Seller's limited partnership agreement, a UCCPlus Owners Affidavit, and such
other documentation as the Escrow Agent may reasonably require to issue a
UCCPlus Owner's Policy issued by Chicago Title Insurance Company through the
National Commercial Services office of Fidelity National Title Insurance
Company, 1050 Wilshire Drive, Suite 310, Troy, Michigan 48084, Attention Maxine
Lievois (the “UCC Policy”).
2.1.6    Seller shall have delivered to Buyer the Secured Indemnity Agreement,
together with the Letter of Credit required pursuant to the terms thereof.
2.2    The following conditions to Closing (“Seller's Conditions”) must be
satisfied or waived in writing in Seller's reasonable discretion on or before
the Closing Date:
2.2.1    The Lender Approval shall have been obtained.
2.2.2    All of Buyer's representations and warranties shall be true and correct
at Closing.
3.    CLOSING.
3.1    Closing Date. The closing of the sale and purchase of the Seller Interest
(the “Closing”) shall take place on a date that is two (2) business days after
the waiver or satisfaction of Buyer's Conditions and Seller's Conditions
(“Closing Date”), but in no event later than December 28, 2012 at the offices of
Escrow Agent, or such




--------------------------------------------------------------------------------




other place and time as the parties may mutually agree in writing. The purchase
and sale of the Seller Interest will be completed with the assistance of Escrow
Agent and Buyer and Seller agree to execute any instructions reasonably required
by the Escrow Agent in connection therewith, including disposition of the
Deposit in the event of a dispute among the parties. If there is a conflict
between any Escrow Agent instructions and this Agreement, the terms of this
Agreement will govern. In the event of any dispute regarding disposition of the
Deposit pursuant to the terms hereof, Buyer and Seller agree that the Deposit
will be held in escrow until the dispute is resolved by mutual agreement, court
order or otherwise.
3.2    Deliveries and Obligations at Closing. At the Closing, the parties shall
make the following deliveries:
3.2.1     Seller shall deliver to Buyer (i) an Assignment of the Seller Interest
in the form attached hereto as Exhibit B (the “Assignment”) duly executed on
behalf of Seller, (ii) the Secured Indemnity Agreement duly executed on behalf
of Seller, and (iii) the Escrow Agreement duly executed on behalf of Seller.
3.2.2     Seller and Buyer shall deliver to each other copies of entity
resolutions, certificates of good standing and/or other documents as are
reasonably requested to evidence authorization and entity status in connection
with this transaction;
3.2.3     Buyer shall deliver to Seller: (i) such documentation reasonably
required by the Partnership pursuant to Article VI of the Partnership Agreement
with respect to transfers of Partnership interests of the Partnership, duly
executed by Buyer, (ii) the Assignment duly executed on behalf of Buyer, (iii)
the Secured Indemnity Agreement duly executed on behalf of Buyer, and (iv) the
Escrow Agreement duly executed on behalf of Buyer.
3.2.4     Buyer shall pay the Purchase Price to Seller through Escrow Agent by
wire transfer of immediately available funds.
3.2.5     The cost of the transactions contemplated herein shall be allocated
between the parties as follows: (i) each of Seller and Buyer shall pay their own
legal, accounting and other professionals' fees and expenses, and any title
insurance or other transfer expenses incurred by a party which is not otherwise
prorated herein; (ii) Seller shall pay any amount due Eastdil Secured, L.L.C. as
well as any stamp, transfer, and similar transactional taxes which may be due as
a result of the sale of Seller's Interest; (iii) Buyer and Seller shall pay
shall pay equal amounts of the actual costs incurred in obtaining the Lender
Approval; and (iv) Buyer and Seller shall pay equal amounts of the Escrow
Agent's fee for handling the Closing.
3.2.6     Monthly distributions payable to the Partners under the Partnership
Agreement (individually, a “Monthly Distribution”) are calculated for periods
extending from the 10th day of a calendar month through the 10th day of the
immediately succeeding calendar month. The Monthly Distribution, if any, payable
to Seller for the period from November 10, 2012 through December 10, 2012, shall
be paid to Seller on or about December 15, 2012. If the Closing Date is on or
after December 11, 2012, the final Monthly Distribution due to Seller shall be
prorated based on the actual number of days which have elapsed from December 10,
2012 up through and including the Closing Date, and such prorated final Monthly
Distribution shall be made to Seller on or about January 15, 2013.


3.2.7     Seller and Buyer shall execute and deliver such other documents as are
customary and necessary to consummate the transaction contemplated hereby,
including any documentation which may be required under Article VI of the
Partnership Agreement.
3.2.8     A closing statement mutually agreed upon and executed by Buyer, Seller
and Escrow Agent.
3.2.9    Seller shall deliver to Escrow Agent the documents reasonably requested
by Escrow Agent for the issuance of the UCC Policy.




--------------------------------------------------------------------------------




3.2.10    Seller shall certify that all representations and warranties of Seller
herein are true, complete and correct as of the Closing Date.
4.    REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants as follows:
4.1    Organization. Seller is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Delaware.
4.2    Authorization. Seller has all necessary power and authority under its
partnership agreement to enter into, execute and deliver this Agreement and the
Assignment and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Assignment and the performance
by Seller of its obligations and agreements hereunder and thereunder have been
duly authorized by all necessary partnership action. 
    
4.3    Valid Issuance of the Seller Interest. The Seller Interest has been duly
and validly issued and, when assigned to Buyer and delivered in accordance with
the terms of this Agreement upon payment of the Purchase Price, shall be free of
any Encumbrance.
4.4    Record Owner. Seller is the record owner of and has valid title to the
Seller Interest, and subject to compliance with the Partnership Agreement and
the Mortgage, has the absolute right, power and authority to sell, assign,
transfer and deliver the Seller Interest to Buyer free and clear of any
Encumbrance. The Seller Interest represents all of the issued and outstanding
Partnership Interest (as defined in the Partnership Agreement) of the
Partnership owned by Seller, and Seller has not previously sold, pledged,
transferred, encumbered or otherwise disposed of (or contracted to do any of the
foregoing) any Partnership Interest, or any part thereof, including without
limitation the right to receive distributions or other equity interests in the
Partnership.
4.5    No Conflicts. The execution of this Agreement and the Assignment by
Seller, and the consummation by Seller of the transactions contemplated by this
Agreement, will not (a) conflict with or result in any breach of any provision
of the articles of incorporation of Seller, or (b) conflict with, result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default, or give rise to any right of termination, modification,
cancellation or acceleration, under, or require the payment of any penalty,
premium or other amount under, any agreement to which Seller is a party or
subject, or result in the creation of any Encumbrance upon the Seller Interest.
4.6    Suits; Proceedings. There are no actions, suits, proceedings,
arbitrations or other litigation pending or, to Seller's knowledge, threatened,
by or against Seller with respect to the Seller Interest or this Agreement or in
connection with the transactions contemplated hereby.
5.    REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and
warrants that:
5.1    Organization. Buyer is a limited partnership duly formed, validly
existing, and in good standing under the laws of the State of Delaware.


5.2    Authorization. Buyer has all necessary power and authority under its
partnership agreement to enter into, execute and deliver this Agreement and the
Assignment and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the Assignment and the performance
by the Buyer of its obligations and agreements hereunder and thereunder have
been duly authorized by all necessary partnership action.


5.3    Experience and Financial Resources. Buyer has the resources, knowledge,
and experience required to timely complete all due diligence contemplated by
this Agreement and is capable of evaluating the merits and risks of its purchase
of the Seller Interest, and has the ability to bear the economic risks of that
purchase as a Partner of the Partnership.






--------------------------------------------------------------------------------




5.4    Investment. Buyer understands that the Seller Interest have not been
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act of 1933, as amended (“Securities
Act”) and under similar exemptions of applicable state securities laws, which
exemptions depend upon, among other things, the bona fide nature of the
investment intent as expressed herein. Buyer understands and acknowledges that
the sale of the Seller Interest pursuant to this Agreement will not be
registered under the Securities Act, nor under state securities laws, on the
ground that the sale provided for in this Agreement is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.
5.5    No Transferability. Buyer acknowledges that under the Partnership
Agreement the Seller Interest may only be transferred with the unanimous consent
of the Partners of the Partnership or as otherwise permitted by the Partnership
Agreement. Buyer further acknowledges that transfer of the Seller Interest may
not be allowed unless done pursuant to the Securities Act and any applicable
state securities laws or unless an exemption from such registration is available
and the transfer thereof is otherwise permitted by and complies with the
Partnership Agreement.
5.6    No Public Market. Buyer understands that no public market may now exist
for the Seller Interest and that there may never be a public market for the
Seller Interest.
5.7    Accredited Investor. Buyer is an “accredited investor” as defined in Rule
501 of Regulation D as promulgated by the Securities and Exchange Commission
under the Securities Act and shall submit to Partnership or Seller such further
assurances of such status as may be reasonably requested by Partnership or
Seller.
5.8    Access to Data. As of the Effective Date, Buyer has received and reviewed
all information it has requested from Seller regarding the Seller Interest, the
Partnership, the Partnership Agreement, International Plaza, and all other
issues pertaining to the transactions provided for herein and has had an
opportunity to discuss the Partnership's and International Plaza's business,
management and financial affairs with its management and to review and fully
inspect the Property and all other property, leases, assets and liabilities of
the Partnership and International Plaza, and other relevant information in
therewith. Buyer understands that Seller makes no representation or warranty
with respect to the completeness of such information and makes no representation
or warranty of any kind with respect to any information provided by any person
other than Seller, except as expressly provided in this Agreement.
6.    SELLER INTEREST SOLD “AS‑IS. Buyer acknowledges and agrees that:
6.1    No Side Agreements or Other Representations. No person acting on behalf
of Seller is authorized to make, and by execution hereof, Buyer acknowledges
that no person has made any representation, agreement, statement, warranty,
guarantee or promise regarding the Seller Interest or the zoning, construction,
physical condition or other status of the Property, except as may be expressly
set forth in this Agreement, the Secured Indemnity Agreement and/or the
Assignment. Except the Secured Indemnity Agreement and/or the Assignment, no
representation, warranty, agreement, statement, guarantee or promise, if any,
made by any person acting on behalf of Seller which is not contained in this
Agreement or any instruments, documents or agreements executed in connection
herewith will be valid or binding on Seller. Other than Seller's covenants and
obligations under Section 1.6.3, Seller's covenants and obligations in the
Secured Indemnity Agreement, and the Seller's representations and warranties
made in Section 4 of this Agreement and in the Assignment, Seller makes no
express or implied warranty or representation whatsoever as to the Seller
Interest, or as to any matters of zoning, acreage, tax consequences, physical or
environmental condition, valuation, governmental approvals or regulations, or
any other matter or thing relating to or affecting the Seller Interest or the
Property (collectively, the “Disclaimed Matters”).
6.2    AS‑IS Purchase. Buyer represents and warrants to Seller that as of the
Closing Date, Buyer will have independently and personally reviewed the Seller
Interest and inspected and completed its due diligence regarding the Property
and will have satisfied itself as to the condition of the Seller Interest and
also the Property and the suitability of same for Buyer's intended use. EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE SECURED INDEMNITY AGREEMENT
AND/OR THE ASSIGNMENT, THE SALE OF THE SELLER INTEREST IS AND WILL BE MADE ON AN
“AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING BUT
NOT LIMITED TO THE DISCLAIMED MATTERS. THIS COVENANT SHALL




--------------------------------------------------------------------------------




SURVIVE CLOSING. The Purchase Price has been negotiated with the mutual
understanding that Buyer is purchasing the Seller Interest AS‑IS, but with the
covenants, obligations, representations and warranties set forth in this
Agreement, the Secured Indemnity Agreement and the Assignment. Buyer
specifically acknowledges and agrees that, except with respect to Seller's
covenants and obligations in Section 1.6.3, Seller's representations and
warranties set forth in Section 4 of this Agreement and/or in the Assignment,
and Seller's covenants and obligations in the Secured Indemnity Agreement,
Buyer, on behalf of itself and all of its partners, officers, employees,
representatives and affiliated entities hereby waives, releases and discharges
any claim it has, might have had or may have against Seller with respect to the
Disclaimed Matters.


7.    REMEDIES OF BUYER AND SELLER.
7.1    Seller Default; Buyer Remedies.
(a)    If Closing and the consummation of the transaction contemplated by this
Agreement do not occur by reason of default by Seller, and Buyer has complied
with its obligations herein and has given written notice to Seller of such
default, then Buyer will be entitled to either (i) terminate this Agreement by
written notice to Seller and obtain the return of its Deposit and any interest
accrued thereon, and Seller shall reimburse Buyer for its actual costs in
connection with this transaction (and upon payment thereof, neither party shall
have any further obligation to or rights against the other except any rights or
obligations of either party which are expressly stated to survive termination of
this Agreement), or (ii) seek specific performance within the applicable statute
of limitation periods, subject to any and all defenses of Seller to any such
action. If Buyer is denied the remedy of specific performance by a court of
competent jurisdiction, then Buyer may seek from Seller the actual damages,
costs, and expenses (including reasonable attorneys' fees) which Buyer alleges
to have suffered as a consequence of such default, provided that Buyer will not
be entitled to obtain punitive or consequential damages. Except (x) in the case
of fraud or intentional misrepresentation, (y) Seller's covenants and
obligations under Section 1.6.3 and/or the Secured Indemnity Agreement, and (z)
any breach of the representations and warranties set forth in Sections 4.4
and/or 4.6 above, for which there is no limit on liability; Seller's liability
after Closing for the breach of any representations, warranties or covenants set
forth in this Agreement shall not exceed $30,000,000.00. Seller's covenant,
liabilities and obligations under this Section 7.1 shall be secured by the
Secured Indemnity Agreement. In the event of a Seller default, all escrow
cancellation costs shall be paid by Seller.
(b)    Notwithstanding the foregoing, if Closing and the consummation of the
transaction contemplated by this Agreement do not occur due to any reason not in
the control of Seller, an affiliate thereof, or Dick Corbett, then in lieu of
the remedy of specific performance available to Buyer in Section 7.1(a) above,
Seller shall (i) immediately pay to Buyer liquidated damages in the amount of
Ten Million and 00/100 Dollars ($10,000,000.00), and (ii) in the event Seller
sells all or any portion of the Seller Interest to Buyer, IP Holding (or any
affiliate or designee thereof pursuant to IP Holding's right of first refusal in
the Partnership Agreement or otherwise) or a third party (“Alternative Sale”) at
any time prior to December 31, 2014, then at the closing of such Alternative
Sale, Seller shall pay to Buyer as additional liquidated damages an amount equal
to 50% of the difference between (Y) the net after tax proceeds received by
Seller in connection with such Alternative Sale, minus (Z) the net after tax
proceeds Seller would have received if the transaction contemplated in this
Agreement would have closed in 2012, less the $10,000,000 previously paid from
Seller to Buyer pursuant to subparagraph (i) above (for purposes of the
foregoing calculation, taxes shall be calculated based on the assumption that
Seller is an individual taxpayer and had no taxable income or loss other than
gain from sale of the Seller Interest in the Partnership, and that the entire
gain is taxable at the highest combined individual federal and applicable state
income tax rates applicable to (i) capital gain under Section 1(h)(1)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”), or any Treasury
Regulations promulgated under such sections of the Code and the equivalent
sections of the applicable state income tax statutes (the “State Statutes”),
(ii) ordinary income under Section 1 of the Code and the equivalent provision of
the State Statutes, or (iii) the recapture of depreciation as unrecaptured
section 1250 gain on real property under Section 1(h)(1)(D) of the Code and the
equivalent provision of the State Statutes, if any (depending on whether the
gain constitutes capital gain, ordinary income, or unrecaptured section 1250
gain) in effect in the taxable year); provided, however, that in no event shall
the total amount payable from Seller to Buyer under this Section 7.1(b) with
respect to an Alternative Sale exceed $22,500,000. This Section 7.1(b) shall
survive Closing indefinitely. All amounts due from Seller under this Section
7.1(b) not paid within thirty (30) days after Seller's receipt of written demand
from Buyer shall accrue interest at a rate




--------------------------------------------------------------------------------




equal to the prime rate announced by Comerica Bank, N.A. from time to time plus
four percent (4%), compounded annually until paid in full; provided, however,
that if the foregoing calculation yields an interest rate in excess of the
maximum rate which is allowed under the usury laws of the State of Delaware,
then the maximum rate shall be substituted in lieu thereof.
(c)    The foregoing shall not be deemed a waiver or limitation of any right or
remedy either party may have for a beach by the other party of a representation,
warranty or covenant contained in this Agreement that is intended to survive
Closing or that is intended to be performed on a post-Closing basis. This
Section 7.1(c) shall survive Closing indefinitely.
7.2    Buyer's Default; Seller Remedies. If Closing and the consummation of the
transaction herein contemplated does not occur as herein provided by reason of a
breach by Buyer of its obligations herein, and Seller has complied with its
obligations herein and given a written notice to Buyer of such breach, and Buyer
thereafter fails to complete the purchase of the Seller Interest within three
(3) days after Seller's notice, Seller may terminate this Agreement by written
notice to Buyer. Buyer and Seller agree that it would be impractical and
extremely difficult to estimate the damages suffered by Seller as a result of
Buyer's breach and failure to complete the purchase of the Seller Interest
pursuant to this Agreement, and that under the circumstances existing as of the
date of this Agreement, the liquidated damages provided for in this Section
represent a reasonable estimate of the damages which Seller will incur as a
result of such failure. Therefore, Buyer and Seller hereby agree that a
reasonable estimate of the total damages that Seller would suffer in the event
that Buyer defaults and fails to complete the purchase of the Seller Interest is
an amount equal to the Deposit (which includes any accrued interest thereon
earned in escrow). Said amount will be the full, agreed and liquidated damages
for the breach and failure to close by Buyer, and after prompt payment thereof
to Seller, neither party shall have any further obligation to or rights against
the other except any rights or obligations of either party which are expressly
stated to survive termination of this Agreement. In the event of a Buyer
default, all escrow cancellation costs shall be paid by Buyer. In the event
Seller successfully brings suit or action to enforce the foregoing liquidated
damages provision, Seller shall be entitled to recover from Buyer its actual
attorneys' fees, court costs and litigation expenses in connection therewith.
8.    ASSIGNMENT. Buyer will not assign this Agreement without obtaining
Seller's prior written consent, which consent may be withheld by Seller in its
sole and absolute discretion for any reason whatsoever; provided, however, that
Buyer may, without the consent of, but upon notice to, Seller, assign this
Agreement to an affiliate of Buyer. Any attempted unpermitted assignment without
Seller's prior written consent will, at Seller's option, be voidable and
constitute a material breach of this Agreement. If Seller consents to an
assignment, the assignment will not be effective against Seller until Buyer
delivers to Seller a fully executed copy of the assignment instrument, which
instrument must be satisfactory to Seller in both form and substance and
pursuant to which the assignee assumes and agrees to perform for the benefit of
Seller the obligations of Buyer under this Agreement, and pursuant to which the
assignee makes the warranties and representations required of Buyer under this
Agreement and such other representations and warranties as Seller may reasonably
require.
9.    GENERAL PROVISIONS.
9.1    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Delaware without regard to any provisions thereof relating
to conflicts of laws.
9.2    Survival. The representations and warranties made in Section 4 and
Section 5 herein shall survive the Closing for a period of one year, whereupon
they shall cease and be of no further force and effect. Notwithstanding the
foregoing, Seller's obligations under Sections 1.6.3 and 7.1 and Seller's
representations and warranties set forth in Sections 4.4 and 4.6 above shall
survive the Closing indefinitely.
9.3    Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
This Agreement shall not be construed so as to confer any right or benefit on
any party not a party hereto, other than the parties' respective successors,
assigns, heirs, executors and administrators.




--------------------------------------------------------------------------------




9.4    Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof and
supersedes all prior agreements and understandings relating thereto. Neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.
9.5    Notices. All notices under this Agreement shall be sufficiently given for
all purposes if made in writing and delivered personally, sent by overnight
delivery service or, to the extent receipt is confirmed, by fax, email or other
electronic transmission, to addresses stated in the Partnership Agreement, or
such other address and to the attention to such other person as a party may
designate in writing.
9.6    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party upon any breach or default of the other party under
this Agreement shall impair any such right, power or remedy of the party
asserting the breach or default, nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any holder of any breach or default under this
Agreement, or any waiver on the part of any holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing or as provided in this
Agreement.
9.7    Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by only one party, which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one agreement. Transmission of executed
counterparts of this Agreement between the parties by electronic mail or fax
shall be as effective as delivery of executed originals of this Agreement.
9.8     Partial Invalidity. If any term or provision of this Agreement shall be
deemed to be invalid or unenforceable to any extent, the remainder of this
Agreement will not be affected thereby, and each remaining term and provision of
this Agreement will be valid and be enforced to the fullest extent permitted by
law.
9.9    Further Assurances. Upon the reasonable request of either Seller or
Buyer, both Seller and Buyer shall execute and deliver to the Partnership a copy
of the Assignment and other instruments as may be reasonably requested by the
requesting party to effectuate completely the transfer and assignment
contemplated herein.
9.10    Time of Essence. Seller and Buyer hereby acknowledge and agree that time
is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof.


9.11    Construction. This Agreement has been prepared by Seller and its
professional advisors and reviewed by Buyer and its professional advisors.
Seller and Buyer and their respective advisors believe that this Agreement is
the product of all of their efforts, that it expresses their agreement and that
it should not be interpreted in favor of or against either Buyer or Seller on
the assumption the Agreement was drafted by only one party. The parties further
agree that this Agreement will be construed to effectuate the normal and
reasonable expectations of a sophisticated Seller and Buyer.


9.12    Confidentiality. Unless otherwise agreed to in writing by Seller and
Buyer, each party will keep confidential this Agreement, all documents,
financial statements, reports or other information provided to, or generated by
the other party relating to the Seller Interest and will not disclose any such
information prior to the Closing Date (or, if the Closing does not occur as
contemplated herein, prior to the first anniversary of the Effective Date) to
any person without the express prior written consent of the party giving the
information, other than (a) those employed by Seller or Buyer; (b) those who are
actively and directly participating in the evaluation of the Seller Interest and
the negotiation and execution of this Agreement, or financing of the purchase of
the Seller Interest, or involved in the Lender Approval; (c) governmental,
administrative, regulatory or judicial authorities in the investigation of the
compliance of the Seller Interest with applicable legal requirements; (d) those
persons to whom disclosures are required by applicable law, provided that the
scope of such required disclosures does not exceed that required by such
applicable law, or the rules of the New York Stock Exchange or the Securities
and Exchange Commission; and (e) in connection




--------------------------------------------------------------------------------




with any legal proceedings relating to this Agreement. The provisions of this
Section will survive the termination of this Agreement other than by Closing.


9.13    Professional Fees. Notwithstanding anything to the contrary, if any
action be commenced (including an appeal thereof) to enforce any of the
provisions of this Agreement or to enforce a judgment, whether or not such
action is prosecuted to judgment (“Action”), then the unsuccessful party therein
shall pay all costs incurred by the prevailing party therein, including
reasonable attorneys' fees and costs, court costs and reimbursements for any
other expenses incurred in connection therewith, and as a separate right,
severable from any other rights set forth in this Agreement, the prevailing
party therein shall be entitled to recover its reasonable attorneys' fees and
costs incurred in enforcing any judgment against the unsuccessful party therein,
which right to recover post‑judgment attorneys' fees and costs shall be included
in any such judgment. The right to recover post‑judgment attorneys' fees and
costs shall (1) not be deemed waived if not included in any judgment, (2)
survive the final judgment in any Action, and (3) not be deemed merged into such
judgment. The rights and obligations of the parties under this Section 9.13
shall survive the termination of this Agreement.


Signature Page Follows Below










































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
SELLER:
CSAT, L.P., a
Delaware limited partnership


By:CSAT, Inc., a Delaware corporation,
general partner


 
By:
/s/ Richard A. Corbett
 
Its:
President
 
 
 
BUYER:
WOODLAND SHOPPING CENTER LIMITED PARTNERSHIP,
a Delaware limited partnership




 
By:
/s/ Simon Leopold
 
Its:
Authorized Signatory
 
 
 



IP HOLDING:


The undersigned, by its signature below and as Managing General Partner of the
Partnership, agrees to be bound by the terms of Sections 1.4 and 3.2.6 of the
aforementioned Agreement.


International Plaza Holding Company, LLC,
a Delaware limited liability company




By:
Chris B. Heaphy
 
Its:
Authorized Signatory
 

                    


                    








































--------------------------------------------------------------------------------






EASTDIL:


The undersigned, by its signature below, agrees to be bound by the terms of
Section 9.12 (Confidentiality) and Section 9.13 (Professional Fees) provisions
of the aforementioned Agreement


EASTDIL SECURED, L.L.C.,
a New York limited liability company


By:
/s/ Christopher P. Hoffman
 
Name:
Christopher P. Hoffman
 
Title:
Senior Managing Director
 



















































































--------------------------------------------------------------------------------








EXHIBIT A
ASSIGNMENT OF PARTNERSHIP INTEREST


THIS ASSIGNMENT OF PARTNERSHIP INTEREST (this “Assignment”), dated as of
_______________, 2012 (the “Effective Date”) is made and entered into by and
between CSAT, L.P., a Delaware limited partnership (“Seller”), and WOODLAND
SHOPPING CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
(“Assignee”).
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby assigns to Assignee all of Seller's right, title,
and interest in and to its general partnership and limited partnership interests
in Tampa Westshore Associates Limited Partnership, a Delaware limited
partnership.
 
As of the Effective Date, Assignee hereby agrees to perform all of the
obligations accruing from and after the Effective Date of a Partner under the
Amended and Restated Agreement of Limited Partnership of Tampa Westshore
Associates Limited Partnership, dated September 17, 1998, as amended by First
Amendment dated November 22, 1999, and by Second Amendment dated December 23,
2001, and by Third Amendment dated January 8, 2008, and by Fourth Amendment
dated December 28, 2010, and by Fifth Amendment dated November 4, 2011 (as
amended, the “Partnership Agreement”).


Except for the representations and warranties provided in Section 4 of the
Partnership Interest Purchase Agreement dated ________________, 2012 between
Seller and Assignee, which are hereby incorporated by reference and restated as
if fully set forth herein, this Assignment is without representations or
warranties of any kind.
This Assignment shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. This Assignment shall be
governed by, and construed under, the laws of the State of Delaware. This
Assignment may be executed in counterparts, all of which when taken together
shall constitute one original fully executed Assignment.
 
IN WITNESS WHEREOF, this Assignment has been duly executed by the parties below
effective as of the Effective Date.


SELLER:
CSAT, L.P., a
Delaware limited partnership


By:CSAT, Inc., a Delaware corporation,
general partner


By:


Its:


ASSIGNEE:
WOODLAND SHOPPING CENTER LIMITED PARTNERSHIP,
a Delaware limited partnership


By:


Its:Authorized Signatory









